                           UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF TEXAS
                                    SAN ANTONIO DIVISION

United States of America                          §
      Plaintiff                                   §
                                                  §
vs.                                               §     Case Number: SA:18-CR-00722(1)-OLG
                                                  §
(1) Ernesto Gutierrez-Martinez                    §
      Defendant


      ORDER RESETTING BOND RECONSIDERATION HEARING

           IT IS HEREBY ORDERED that the above entitled and numbered case is set for
10:00 AM, in Courtroom B, on the 4th Floor in the John H. Wood, Jr. United States Courthouse,
655 East Cesar E. Chavez Boulevard, San Antonio, TX on Thursday, April 18, 2019.

             IT IS FURTHER ORDERED that the Clerk of Court shall send a copy of this order
to counsel for defendant, the United States Attorney, U.S. Pretrial Services, United States
Probation Office, and any surety or custodian, if applicable. Further, counsel for the defendant
shall notify the defendant of this setting. If the defendant is on bond, he/she shall be present.


                  IT IS SO ORDERED this 12th day of April, 2019.



                                                ______________________________
                                                ELIZABETH S. ("BETSY") CHESTNEY
                                                UNITED STATES MAGISTRATE JUDGE
